DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

1.	This action is in response to the communication filed on September 11, 2019.  Claims 1-7 were originally received for consideration.  No preliminary amendments have been received.
2.	Claims 1-7 are currently pending consideration.

Greetings from Your Examiner

3.	Dear applicant, my name is Kaveh Abrishamkar, the patent examiner assigned to process your patent application.  After reviewing this Office Action, please do not hesitate to contact me via telephone.  My telephone number is 571-272-3786.  If you cannot reach me in person, please leave a voicemail and I will try to return your call within 24 hours. 

Examiner Remarks
4.	This case is being examined in the “Pro Se Examination Unit” (Art Unit 3649).  Pro Se Assistance is a current pilot program at the USPTO which offers customer service to applicants filing patent applications without legal representation.
5.	In the spirit of compact prosecution. Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application. Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the 
6.    Applicant should respectfully note that any amendments made should comply with MPEP §714 and 37 CFR §1.121. The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when preparing a response. Should applicant desire a paper copy, please contact the examiner at the below telephone number and one will be provided.
http://www.uspto.gov/ web/ offices/pac/dapp/ opla/preognohce/formatrevamdtprac.pdf
7.	The USPTO understands Internet e-mail communications may be more convenient for some applicants. However, communication via e-mail proses risks to information confidentiality. The USPTO will NOT respond via e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. §122 without a signed written authorization by applicant in place.
In the case the applicant wishes to communicate with the examiner via e-mail, a written authorization must be submitted by mail, fax or EFS-Web prior to any e-mail communication (i.e., the authorization cannot be e-mailed to the examiner). For the applicant's convenience, the examiner has included a link to the Form-Authorization for Interest Communication in a patent Application:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Please note that the authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization and indicating that the authorization has been withdrawn (see MPEP §502.03). Also note that a formal reply to an Office Action can NEVER be submitted via email.

8. 	Finally, applicant should respectfully note that the position of the U.S. Patent and Trademark Office is to recommend all applicants seek the advice of a registered practitioner, especially prior to the 


Claim Objections

Note:  Claim objections are directed towards issues including spelling, grammar, and format.

Claims 1-7 are objected to because of the following informalities:
1.	Claim 1 discloses a method comprising:  providing updating software versions and upgrading software.  This is improper grammar.  A suggestion would be:  providing updated software versions and upgraded software.  
2.	Claim 1 also discloses providing the extraction relevant object, facts information form source and destination cloud.  “Destination cloud” should be preceded by “a.” 
3.	Claim 2 discloses “automatic software update and upgrade.”  This is not a step in a method.  A suggestion would be “automatically updating and upgrading software.” 
4.	Claim 3 is objected as it is not written as providing steps.  A suggestion would be “extracting from the APIs provided by preferred cloud provider, destination object information.”  
5.	Claim 4 is objected to as not being written as a proper method claim.  A suggestion would be “updating and upgrading cloud software.”
6.	Claim 5 is objected to as not being written as a proper method claim.  A suggestion would be “labeling of licensing information of source and destination cloud and providing.” Also, the claim contains “etc.” which is improper and an “&” which should be replaced by “and.”  

8.	Claim 6 is also objected to as not being written as a proper method claim.  There are no method steps.
9.	Claim 7 is written as multiple sentences which is improper.  
10.	Claims 5-7 have a semi-colon instead of a colon after the preamble.  For example, claim 5 states “A method provides;” which is incorrect.

Appropriate correction is required.

11.	The Applicant should refer to the attached references for examples of claim construction.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Note:  112 2nd rejection are concerned with the clarity and definiteness of the claim.  The claims must be clear and limited in their scope.

s 1-14 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.

Claim 1 discloses “upgrading software to industry standards.”  This is indefinite as there is no clear definition of what an “industry standard” would encompass.


Note:  Lack of antecedent basis occurs when an element is referenced with “the” but was not referred to earlier in the claim.  The first occurrence of an element should generally be preceded by “a” or “an.”

1.	Claim 1 recites the limitation “the migration process “in the first limitation.  There is insufficient antecedent basis for this limitation in the claim.
2.	Claim 3 recites the limitation “the destination object” and “the preferred cloud provider.”  There is insufficient antecedent basis for these limitations in the claim.
3.	Claim 4 recites the limitation “the source and destination.”  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhattacharya et al. (U.S. Patent Pub. No. US 2014/0149591).

Regarding claim 1, Bhattacharya discloses: 
A method comprising:
Providing updating software versions and upgrading software to industry standards during the migration process (paragraphs 0135-0138:  rapid migration is employed which can include updates in the operating system, updated drivers, cloud provider user IDs);
Providing the extraction relevant object, facts information form source and destination cloud (paragraphs 0135-0138:  same server is moved into the cloud). 


	Regarding claim 2, Bhattacharya discloses:
	A method providing: 
	Automatic software update and upgrade, which eliminates the task of manually updating software (paragraphs 0135-0138, 0280:  automatically updating prior to migration).

	Regarding claim 3, Bhattacharya discloses:
	A method including:
	The destination object information is extracted from APIs provided by the preferred cloud provider (paragraph 0353:  API manager creates connections to any required services).

	Regarding claim 4, Bhattacharya discloses:
	A method provides:
	Interoperability between the source and destination cloud by updating and upgrading the cloud software (paragraphs 0135-0138:  rapid migration is employed which can include updates in the operating system, updated drivers, cloud provider user IDs).

	Regarding claim 5, Bhattacharya discloses:
	A method provides:
	Labeling of licensing information of source and destination cloud and provide comparison and sizing of objects, facts etc. of source & destination cloud (paragraph 0397:  tracking licensing, capacity). 

	Regarding claim 6, Bhattacharya discloses:
	A method included;
	Schedular, two types of scheduler are explained one is immediate and second is on set time and date (paragraph 0134:  scheduled tasks).

	Regarding claim 7, Bhattacharya discloses:
	Diagnostic system and diagnostic meter will check the system time to time and make sure that the system is ready for migration or not? Diagnostic meter shows deflection at different stage of cloud migrations.  So that the user will get an idea how much % the process of migration has done (paragraph 0104:  determine whether migration will be pursued based on its feasibility).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH ABRISHAMKAR whose telephone number is (571)272-3786.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAVEH ABRISHAMKAR/
02/18/2021Primary Examiner, Art Unit 3649